      Case 2:12-cr-06053-EFS           ECF No. 1284        filed 04/29/20      PageID.6698 Page 1 of 3
 PROB 12C                                                                              Report Date: April 29, 2020
(6/16)

                                       United States District Court
                                                                                                 FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                      for the                          EASTERN DISTRICT OF WASHINGTON



                                        Eastern District of Washington                   Apr 29, 2020
                                                                                            SEAN F. MCAVOY, CLERK
                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jesus Mendoza                            Case Number: 0980 2:12CR06053-EFS-14
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: December 19, 2014
 Original Offense:        Conspiracy to Distribute 500 Grams or More of a Mixture or Substance Containing a
                          Detectable Mount of Methamphetamine, 21 U.S.C. § 846
 Original Sentence:       Prison - 36 months                Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Stephanie A. Van Marter           Date Supervision Commenced: June 22, 2017
 Defense Attorney:        John Scott Matheson               Date Supervision Expires: June 21, 2022


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 2: The defendant shall not commit another Federal, state, or local
                        crime.

                        Supporting Evidence: Mr. Mendoza is considered to be in violation of his supervised
                        release by committing the act of Conspiracy to Distribute 50 Grams or More of Actual (pure)
                        Methamphetamine, in violation of 21 U.S.C. § 841 (a)(1), (b)(1)(A)(viii), 846, on or about
                        April 27, 2020.

                        Mr. Mendoza’s supervised release commenced on June 22, 2017. His conditions of release
                        were reviewed with him on June 22, 2017, including mandatory condition number 2, as
                        listed above.

                        According to the criminal complaint filed on April 28, 2020, the Drug Enforcement Agency
                        (DEA) applied for and was granted a search warrant on April 27, 2020, to search 6203
                        Leicester Lane, Pasco, Washington. Agents received information that Mr. Mendoza was
                        living at this residence. Agents had also received conducted controlled buys involving
                        multiple pounds of methamphetamine from Mr. Mendoza and a co-defendant. This matter
    Case 2:12-cr-06053-EFS           ECF No. 1284         filed 04/29/20      PageID.6699 Page 2 of 3
Prob12C
Re: Mendoza, Jesus
April 29, 2020
Page 2

                      is still pending in the Eastern District of Washington. A detention hearing is scheduled for
                      April 30, 2020.
          2           Standard Condition # 6: The defendant shall notify the probation officer at least ten days
                      prior to any change in residence or employment.

                      Supporting Evidence: Mr. Mendoza is considered to be in violation of his supervised
                      release by failing to notify his probation officer at least 10 days prior to any change in
                      residence since April 6, 2020.

                      Mr. Mendoza’s supervised release commenced on June 22, 2017. His conditions of release
                      were reviewed with him on June 22, 2017, including standard condition number 6, as listed
                      above.

                      On April 27, 2020, the undersigned officer was contacted by DEA agents regarding the
                      information contained in the above-mentioned violation. During Mr. Mendoza’s arrest,
                      agents located him at 6203 Leicester Lane, Pasco, Washington. Agents reported that Mr.
                      Mendoza has been living at this residence since the first week of April 2020. Upon Mr.
                      Mendoza’s arrest, agents noted that dominion documents were found in Mr. Mendoza’s
                      bedroom at this residence. The residence was fully furnished and appeared to be lived in by
                      Mr. Mendoza. Mr. Mendoza’s last reported address to U.S. Probation was 1114 W. 10th
                      Ave., Apt. G-104, Kennewick, Washington, on April 1, 2020. He made no mention to the
                      undersigned officer that he was living at a different residence.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegation(s) contained in this petition.



                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     04/29/2020
                                                                            s/Daniel M. Manning
                                                                            Daniel M. Manning
                                                                            U.S. Probation Officer
      Case 2:12-cr-06053-EFS   ECF No. 1284   filed 04/29/20    PageID.6700 Page 3 of 3
Prob12C
Re: Mendoza, Jesus
April 29, 2020
Page 3




 THE COURT ORDERS

 [    ]   No Action
 [   X]   The Issuance of a Warrant
 [    ]   The Issuance of a Summons
 [    ]   Other

                                                               Signature of Judicial Officer

                                                                 April 28, 2020
                                                               Date
